The Court.

The jurisdiction of the justice sufficiently appears; and there is no denial of this by the defendant’s affidavit. The ma-| gistrate is not bound to send up the evidence in the cause.
The law requires that if the defendant insists upon a counter claim¡ he shall bring it forward before the justice. The meaning of this is,| that he shall bring it forward in such manner as to conclude him, i the decision be against him; if he would have the benefit of it as th ground of appeal. (§§ 8, 22.)
Judgment affirmed.